                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:

GARY M. MICIK                                                   Case No. 19-43277-TJT
TONI M. MICIK,                                                  Honorable THOMAS J. TUCKER
                                                                Chapter 13
        Debtors.

7221 Cooper Creek Drive
Ypsilanti, MI 48197
XXX-XX-2576
XXX-XX-2050
_____________________________________/

               OBJECTIONS TO CONFIRMATION OF PROPOSED CHAPTER 13 PLAN
                    ON BEHALF OF FORD MOTOR CREDIT COMPANY LLC

        Creditor Ford Motor Credit Company LLC (“Objector”) by and through counsel, KILPATRICK &

ASSOCIATES, P.C., states:

    1. The Debtors (“Debtor” as used herein shall include both Debtors in a joint case) filed a voluntary

        Chapter 13 petition on March 7, 2019.

    2. On the Petition Date the Debtor was indebted to Objector in the amount of $4,686.13 (plus interest, fees

        and costs) and in possession of the following: 2017 Ford F-150 Series (VIN: 1FTEX1EP6HFA85321)

        (Acct. No.: 9782) (the “Vehicle”).

    3. The Vehicle listed in Paragraph 2 was leased under a Vehicle Lease Agreement (the “Lease”).

    4. The Proposed Plan cannot be confirmed for the following reasons:

        a)       The Proposed plan fails to provide for treatment of the Vehicle or the debt related thereto.

        b)       The Proposed Plan fails to provide for surrender of the Vehicle or Relief from the Automatic

Stay at Lease maturity. The Lease matures on May 19, 2020, at which time, the Debtor’s interest in the Vehicle

ends and the Debtor has no right to retain possession, thereafter.

        c)       The Debtor has failed to demonstrate the Vehicle is insured pursuant to 11 U.S.C. §1326(a) (4).




                                                        1
    19-43277-tjt       Doc 27      Filed 03/26/19        Entered 03/26/19 15:30:43            Page 1 of 2
WHEREFORE, Ford Motor Credit Company LLC requests the Court to deny confirmation of the Proposed

Plan, and to grant such other relief as may be appropriate and just.




                                                    Respectfully submitted,
                                                    KILPATRICK & ASSOCIATES, P.C.


                                                    By: /s/ MICHAEL T. BROWN
                                                    RICHARDO I. KILPATRICK, ESQ. (P35275)
                                                    MICHAEL T. BROWN, ESQ. (P71385)
                                                    Attorneys for Creditor, Ford Motor Credit Company LLC
                                                    903 North Opdyke Road, Suite C
                                                    Auburn Hills, MI 48326
                                                    ecf@kaalaw.com
Dated: March 26, 2019                               (248) 377-0700




                                                        2
    19-43277-tjt      Doc 27       Filed 03/26/19        Entered 03/26/19 15:30:43          Page 2 of 2
